Case: 21-50493     Document: 00516367426         Page: 1     Date Filed: 06/23/2022




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                  No. 21-50493                         June 23, 2022
                                Summary Calendar                      Lyle W. Cayce
                                                                           Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Mario Garcia-Correa,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 6:20-CR-120-3


   Before Davis, Higginson, and Willett, Circuit Judges.
   Per Curiam:*
          Mario Garcia-Correa appeals his conviction for conspiracy to possess
   with intent to distribute at least 500 grams of methamphetamine. He argues
   that the magistrate judge’s failure during the rearraignment to (1) personally
   explain the exceptions to the plea agreement’s appeal waiver and (2) inform


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50493      Document: 00516367426           Page: 2    Date Filed: 06/23/2022




                                     No. 21-50493


   him of the right to “appointed” counsel at all stages of the proceedings
   violated Federal Rule of Criminal Procedure 11 and rendered his guilty plea
   unknowing and involuntary. He further argues that but for the court’s
   alleged Rule 11 errors, he would have proceeded to trial.
          Garcia-Correa concedes that he did not object on these bases below
   and, therefore, that review is for plain error. See United States v. Vonn, 535
   U.S. 55, 59 (2002). To show plain error, he must show a forfeited error that
   is clear or obvious and that affects his substantial rights. Puckett v. United
   States, 556 U.S. 129, 135 (2009). If he makes that showing, this court has the
   discretion to correct the error but only if it seriously affects the fairness,
   integrity, or public reputation of judicial proceedings. Id. To establish that
   his substantial rights were affected by a Rule 11 error, Garcia-Correa must
   show that there is a reasonable probability that but for the error, he would not
   have pleaded guilty. See United States v. Alvarado-Casas, 715 F.3d 945, 953-
   54 (5th Cir. 2013).
          For a waiver of appeal to be knowing and voluntary, a defendant must
   know that he had a right to appeal his sentence, that he was giving up that
   right, and the consequences of giving it up. United States v. Portillo, 18 F.3d
   290, 292 (5th Cir. 1994). Rule 11(b)(1)(N) provides that the district court
   must instruct the defendant during the plea colloquy regarding the terms of
   any plea-agreement provision waiving the right to appeal or collaterally attack
   the sentence. During the rearraignment, Garcia-Correa acknowledged under
   oath that the plea agreement was read and interpreted for him prior to his
   signing the document; he accepted and approved of the agreement; he
   acknowledged he had the opportunity to review each paragraph in the
   agreement with his counsel; and he had no questions. See Blackledge v.
   Allison, 431 U.S. 63, 74 (1977). This record evidence is sufficient to establish
   that the appeal waiver was both knowing and voluntary. See United States v.
   Higgins, 739 F.3d 733, 736-37 (5th Cir. 2014); United States v. McKinney, 406



                                          2
Case: 21-50493       Document: 00516367426         Page: 3    Date Filed: 06/23/2022




                                    No. 21-50493


   F.3d 744, 746 (5th Cir. 2005). Garcia-Correa therefore has not demonstrated
   a clear or obvious Rule 11(b)(1)(N) error. See Puckett, 556 U.S. at 135.
          Citing this court’s decision in United States v. Mason, 668 F.3d 203,
   (5th Cir.), withdrawn and superseded by United States v. Mason, 480 F. App’x
   329 (5th Cir. 2012), Garcia-Correa further argues that in contravention of
   Rule 11(b)(1)(D), the magistrate judge failed to advise him that he had the
   right to representation of “appointed” counsel at each stage of the criminal
   proceeding. Garcia-Correa alleges in a conclusional fashion only that his
   choice to plead guilty was influenced by an erroneous belief that going to trial
   would require him to retain counsel.
          Garcia-Correa, however, was appointed trial and appellate counsel on
   account of his pauper status. He furthermore acknowledged under oath that
   he was voluntarily pleading guilty because he was in fact guilty and that he
   was satisfied with appointed counsel’s representation. See Mason, 480
   F. App’x at 334. His assertion that he would have otherwise proceeded to
   trial is belied by his signed stipulation in the plea agreement that he
   “voluntarily, intelligently and knowingly agree[d] . . . that, had the matter
   proceeded to trial, the United States would have proven [the factual basis]
   beyond a reasonable doubt.” Therefore, he cannot show that any alleged
   error in this respect affected his substantial rights. See Alvarado-Casas, 715
   F.3d at 953-54.
          AFFIRMED.




                                          3